Case 2:11-cv-03480-FMO-CW Document 631-3 Filed 05/16/19 Page 1 of 2 Page ID
                                #:15243

 From:          hs@safarianfirm.com
 To:            "Steve Skalet"; "mark@chavezgertler.com"; "Ron Alikani"; "Ray Fay"
 Subject:       Estakhrian v. Obenstine
 Date:          Friday, May 3, 2019 3:08:00 PM



 Gentleman,

 As you know by now, I no longer represent Mark Obenstine. I will not be involved in
 any proceedings concerning the appeals that have been filed.

 I received your motion to amend the judgment. As you know, Judge Olguin did not
 approve the Special Master’s recommendations on the subject motions, and no
 request was made of the Court to do so. In not approving the recommendations,
 Judge Olguin implicitly denied the Special Master’s proposal. Absent an order from
 Judge Olguin, which was not issued, it appears there is nothing to amend the
 judgment with. Also, there was never a meet and confer for us to discuss these
 issues.

 As you also know, I went to pains to assist you in streamlining the trial, and worked
 cooperatively with you to try to get the matter resolved. Like you, I was also
 disappointed the case did not resolve informally.

 The motion to amend appears substantively and procedurally improper. I believe
 very strongly that it will be denied. I ask that you consider withdrawing it, or that
 one of you give me a call to discuss it. It is my preference to avoid submitting an
 opposing or spending further time on these matters. I would appreciate hearing
 from one of you at your earliest opportunity.

 Thanks,



 Harry A. Safarian
 THE SAFARIAN FIRM, APC
 3150 Montrose Avenue
 Glendale, California 91214
 818.334.8528
 818.334.8107 Fax

 This e-mail message and any attachments are confidential and may be attorney-
 client privileged. Dissemination, distribution or copying of this message or
 attachments without proper authorization is strictly prohibited. If you are not the
Case 2:11-cv-03480-FMO-CW Document 631-3 Filed 05/16/19 Page 2 of 2 Page ID
                                #:15244

 intended recipient, please notify THE SAFARIAN FIRM, APC immediately by
 telephone or by e-mail, and permanently delete the original, and destroy all copies,
 of this message and all attachments.

 Circular 230 Disclosure: To assure compliance with Treasury Department rules
 governing tax practice, we hereby inform you that any advice contained herein
 (including in any attachment) (1) was not written or intended to be used, and
 cannot be used, by you or any taxpayer for the purpose of avoiding any penalties
 that may be imposed on you or any taxpayer and (2) may not be used or referred to
 by you or any other person in connection with promoting, marketing or
 recommending to another person any transaction or matter addressed herein.
